DETAILED ACTION
1.	This office action is in response to communication filed on 05/20/2021. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. Pub. No. 2017/0288294.
Regarding claim 1. Fig. 2 to Fig. 5 of Kang et al. discloses  an adjustable wireless accessible point (100) comprising: a base (150); a plurality of antenna modules (140, 160) movably disposed on the base  (150) and for emitting or receiving wireless signals (paragraph 0003) ; and an antenna driving module (130) movably connected to the plurality of antenna modules (140) and for driving the plurality of antenna modules (140) to synchronously move  (paragraph 0085) relative to the base (150).  
Regarding claim 2. The adjustable wireless accessible point of claim 1, Fig. 2 to Fig. 5 further disclose wherein each of the plurality of antenna modules (140) comprises an antenna body (140) and a mounting component (160), the mounting component (160) is movably (movable of 160) disposed on the base (150), and the antenna body (140) is disposed on the mounting component (160).  
Regarding claim 3. The adjustable wireless accessible point of claim 2, Fig. 2 to Fig. 5 further disclose wherein the mounting component (160) is movably (movable of 160) disposed on the base 
Regarding claim 4. The adjustable wireless accessible point of claim 2, Fig. 2 to Fig. 5 further comprising a seat (110) and an inclining driving module (121), the base (150) being movably disposed on the seat (110), and the inclining driving module (121) driving the base (150) to rotate (paragraph 0085) relative to the seat (110) around an inclining rotating axis perpendicular (see Fig. 5(b)) to a normal direction (horizontal direction)  of the seat (110) to adjust an inclined angle (Fig. 5) of the base (150) relative to the seat (110).  
Regarding claim 5. The adjustable wireless accessible point of claim 4, Fig. 2 to Fig. 5 further comprising a rotating driving module (121; paragraph 0069), the rotating driving module (121, 123) driving the base (150) to rotate relative to the seat (110) around an orientation rotating axis parallel (Fig. 5(a))  to the normal direction (horizontal direction)  of the seat (horizontal direction 110) to adjust an orientation of the base (Fig. 5(b)) relative to the seat (110).  
Regarding claim 6. The adjustable wireless accessible point of claim 2, Fig. 2 to Fig. 5 further comprising a seat (110) and a rotating driving module (122), the base (150) being movably (Fig. 4) disposed on the seat (110), and the rotating driving module  (120) driving the base (150) to rotate (Fig. 4)  relative to the seat around (110) an orientation rotating axis parallel (Fig. 5) to a normal direction of the seat  (horizontal direction of 110) to adjust an orientation (Fig. 5a) of the base  (150) relative to the seat (110).  
Regarding claim 7. The adjustable wireless accessible point of claim 1, Fig. 4 further comprising a seat (110) and a rotating driving module (121, 123; paragraph 0083, 0084), the base (150) being movably (Fig. 4) disposed on the seat (110), and the rotating driving module driving (121, 123) the base (150) to rotate relative to the seat (110) around an orientation rotating axis parallel (Fig. 5(a))   to a 
Regarding claim 8. The adjustable wireless accessible point of claim 1, Fig. 2 to Fig. 5 further disclose wherein the plurality of antenna modules (140) are disposed in a opposite or a circular arrangement (see Fig. 2), the antenna driving module (130) is located between (Fig. 2) the plurality of antenna modules (140) or within an area (Fig. 1) enclosed by the plurality of antenna modules (140).  
Regarding claim 9. The adjustable wireless accessible point of claim 8, Fig. 2 to Fig. 5 further discloses wherein the antenna driving module (130) comprises a driving assembly (131) and a linking assembly (151), the linking assembly (151) is movably connected to the driving assembly (131) and the plurality of antenna modules (140), and the driving assembly (151) drives the plurality of antenna modules (140) to synchronously move relative to the base (150) by the linking assembly (151).  
Regarding claim 16. The adjustable wireless accessible point of claim 8, Fig. 2 to Fig. 5 further comprising a seat (110) and an inclining driving module (121) , the base (151) being movably disposed on the seat (110), and the inclining driving module (121) driving the base (150) to rotate relative to the seat (110)around an inclining rotating axis perpendicular (vertical axis in Fig. 5) to a normal direction of the seat (horizontal axis of 110) to adjust an inclined angle (Fig. 5(b) )of the base  (150) relative to the seat (110).  
Regarding claim 17. The adjustable wireless accessible point of claim 16, to Fig. 5 further comprising a rotating driving module (122), the rotating driving module (122) driving the base (150) to rotate relative to the seat (110) around an orientation rotating axis parallel (Fig. 4) to the normal direction (horizontal direction) of the seat(110)  to adjust an orientation of the base relative (Fig. 4) to the seat (110).  
Regarding claim 18. The adjustable wireless accessible point of claim 8, Fig. 2 to Fig. 5 further comprising a seat (110) and a rotating driving module (122), the base (150) being movably disposed on 
Regarding claim 19. The adjustable wireless accessible point of claim 1, Fig. 5  further comprising a seat and an inclining driving module (122), the base (150) being movably disposed on the seat (110), and the inclining driving module (122) driving the base (150) to rotate (Fig. 5(b)) relative to the seat (110) around an inclining rotating axis(vertical axis)   perpendicular to a normal direction (horizontal axis) of the seat (110) to adjust an inclined angle (Fig. 5(b)) of the base (150)relative to the seat (110).  
Regarding claim 20. The adjustable wireless accessible point of claim 19, Fig. 5 further comprising a rotating driving module (122), the rotating driving module (122) driving the base (150) to rotate relative to the seat (110) around an orientation rotating axis (horizontal axis) parallel to the normal direction (horizontal direction of 110) of the seat (110) to adjust an orientation of the base (orientation of 150) relative to the seat (110).

Allowable Subject Matter
4.	Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein the linking assembly comprises a screw and at least one linking component, the at least one linking component is movably disposed on the screw rod and movably connected to the plurality of antenna modules, the driving assembly drives the screw rod to rotate so as to drive the at least one linking component to move along a longitudinal direction of the screw rod to drive the plurality of antenna modules to synchronously move relative to the base.  


Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

10/06/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845